In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-20-00016-CR
      ___________________________

  EDGAR FLORES-GARNICA, Appellant

                     V.

          THE STATE OF TEXAS


On Appeal from County Criminal Court No. 5
          Denton County, Texas
    Trial Court No. CR-2018-06700-E


Before Sudderth, C.J.; Womack and Wallach, JJ.
         Opinion by Justice Wallach
                                      OPINION

      A jury convicted Appellant Edgar Flores-Garnica of driving while intoxicated

(DWI), and the trial court sentenced him to 120 days’ confinement, probated for

fifteen months, plus a $600 fine. In two issues, Flores-Garnica challenges the

sufficiency of the evidence supporting his conviction and the trial court’s refusal to

include a Rule 201(f) limiting instruction in the jury charge. See Tex. R. Evid. 201(f).

Because the evidence sufficiently supports the verdict and the trial court did not err,

we affirm.

                                    I. Background

      Close to midnight on Father’s Day in 2018, in the 300 block of East Business

Highway 121 in Lewisville, Texas, a police officer saw a Polaris Ranger all-terrain

vehicle (ATV) “rush into” a convenience store parking lot. The driver, Flores-

Garnica, ran into the store, came out with a twelve-pack of beer, got in the ATV, and

reversed out of the parking spot “in a very alarming manner.” Then he sped off down

the street 1 in the direction of the adjacent mobile home park. Warning signs marked

the entrance to the mobile home park as private property.

      The officer followed Flores-Garnica into the mobile home park, the roads of

which contained speed bumps and stop lines. Stop signs marked some of the roads’

intersections. The officer eventually stopped Flores-Garnica in the mobile home park,

      1
        Flores-Garnica maintains that this was an adjacent private drive; the State calls
it a roadway.


                                           2
smelled alcohol on his breath, conducted field sobriety tests, and arrested him. During

their encounter, Flores-Garnica stated that the ATV was not a motor vehicle.

      The trial focused on whether the ATV was a motor vehicle under the DWI

statute. See Tex. Penal Code Ann. §§ 49.01(3), 49.04(a); see also id. § 32.34(a) (‘“Motor

vehicle’ means a device in, on, or by which a person or property is or may be

transported or drawn on a highway, except a device used exclusively on stationary rails

or tracks.”) (emphasis added). The officer testified that

      •      The ATV was a motor vehicle.

      •      The ATV was a utility vehicle with four tires and two seats.

      •      The ATV was designed to propel itself.

      •      The ATV was designed for off-highway use.

      •      The ATV did not have a license plate and was not insured.

      •      Off-highway vehicles are not generally permitted on Texas highways.

      •      Chapter 663 of the Transportation Code provides some exceptions.

      •      The ATV could be used to transport people or property on a highway.

      •      A surface street can be a highway.

      •      To drive from the convenience store parking lot to the mobile home
             park, one must “travel on a roadway.”

      •      The ATV was operating on a public roadway.

      •      The street leading to the mobile home park was unnamed because it was
             the entry to the mobile home park.

      •      The mobile home park was not open to the public because of the no-
             trespassing signs at its entry.

                                            3
      The trial court admitted videos of the officer’s body cam and dash cam (State’s

Exhibits One and Two) that show the ATV. The trial court also admitted as

demonstrative aids Defendant’s Exhibits A, B, and C, which contain pictures of

similar ATVs.

      The trial court judicially noticed several Transportation Code statutes in effect

at the time of the offense—Sections 502.001(1), (18), (37); 663.001(1)(b), (4); and

663.0372 at the State’s request and Sections 502.059, 504.943, and 601.051 at Flores-

Garnica’s request. Also at the parties’ request, the trial court read all the judicially

noticed sections to the jury except Section 663.037, provisions of which the trial court

admitted in evidence over Flores-Garnica’s objections. The trial court also admitted in

evidence a publication from the Texas Comptroller of Public Accounts offered by

Flores-Garnica. Section 663.037 provides the general rule that off-highway vehicles

such as ATVs are not allowed on public roadways as well as exceptions to that rule.

      2
        Former Section 663.037 of the Transportation Code, which governed
operation of ATVs on highways at the time of Flores-Garnica’s June 2018 offense,
has since been amended in part, repealed in part, and redesignated. See Act of May 1,
1995, 74th Leg., R.S., ch. 165, § 1, sec. 663.037, 1995 Tex. Gen. Laws 1025, 1778,
amended by Act of May 16, 2001, 77th Leg., R.S., ch. 472, § 2, sec. 663.037(d)–(f),
2001 Tex. Gen. Laws 912, 912, amended by Act of May 22, 2003, 78th Leg., R.S., ch.
483, § 1, sec. 663.037(e)–(g), 2003 Tex. Gen. Laws 1748, 1748–49, amended by Act of
May 10, 2007, 80th Leg., R.S., ch. 242, § 1, sec. 663.037(d), (d-1), 2007 Tex. Gen.
Laws 350, 350, amended by Act of May 19, 2017, 85th Leg., R.S., ch. 125, § 1, sec.
663.037(d), (g), 2017 Tex. Gen. Laws 268, 268, and Act of May 24, 2017, 85th Leg.,
R.S., ch. 1052, § 20, sec. 663.037(a)–(d), (f)–(g), 2017 Tex. Gen. Laws 4120, 4123–
24 (repealed in part, redesignated in part, and amended 2019) (current version at Tex.
Transp. Code Ann. §§ 551A.034, .051, .057–.059). All references to Section 663.037 in
this opinion are to the version in effect at the time of Flores-Garnica’s offense.


                                           4
Tex. Transp. Code Ann. § 663.037. The comptroller’s publication states that ATVs

are “designed for use off public streets and highways” and “are not manufactured to

meet motor vehicle registration and safety inspection standards.”

       Flores-Garnica requested the trial court to instruct the jury in the charge that it

could choose to accept or reject the noticed statutes as conclusive. See Tex. R. Evid.

201(f). The trial court denied the instruction, noting that Rule 201 governs judicial

notice only of adjudicative facts, not of legislative facts. See Tex. R. Evid. 201(a).

Flores-Garnica complained at trial that the trial court’s failure to instruct the jury as

requested established for the jury that the statutes were conclusive evidence,

constituted a comment on the weight of the evidence, and violated his rights to due

process. The trial court reaffirmed its denial of the Rule 201(f) limiting instruction.

                            II. Sufficiency of the Evidence

       In his first issue, Flores-Garnica contends that the evidence is insufficient to

sustain his DWI conviction because it does not show beyond a reasonable doubt that

he was operating a “motor vehicle.”

                                A. Standard of Review

       In our evidentiary-sufficiency review, we view all the evidence in the light most

favorable to the verdict to determine whether any rational factfinder could have found

the crime’s essential elements beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979); Queeman v. State, 520 S.W.3d 616, 622 (Tex.

Crim. App. 2017). When a sufficiency issue turns on the meaning of the statute under

                                            5
which the defendant was prosecuted, we review the statutory construction issue de

novo. Flores v. State, No. PD-0064-20, 2021 WL 1204496, at *2 (Tex. Crim. App. Mar.

31, 2021); Liverman v. State, 470 S.W.3d 831, 836 (Tex. Crim. App. 2015); see also State v.

Bolles, 541 S.W.3d 128, 138–39 (Tex. Crim. App. 2017); Prichard v. State, 533 S.W.3d
315, 319–20 (Tex. Crim. App. 2017) (reciting principles of statutory construction).

When determining the sufficiency of the evidence to support a verdict, reviewing

courts must not use definitions of relevant statutory words that are different or more

restrictive than “common parlance” definitions that jurors themselves were legally

entitled to use. Vernon v. State, 841 S.W.2d 407, 409 (Tex. Crim. App. 1992) (“Words

not specially defined by the Legislature are to be understood as ordinary usage allows,

and jurors may thus freely read statutory language to have any meaning which is

acceptable in common parlance.”); see Green v. State, 476 S.W.3d 440, 447 (Tex. Crim.

App. 2015).

                                  B. Substantive Law

      “A person commits [DWI] if the person is intoxicated while operating a motor

vehicle in a public place.” Tex. Penal Code Ann. § 49.04(a). “Motor vehicle,” as used

in Penal Code Section 49.04, “has the meaning assigned by Section 32.34(a).” Id.

§ 49.01(3). Thus, for our purposes, a motor vehicle is “a device in, on, or by which a

person or property is or may be transported or drawn on a highway, except a device

used exclusively on stationary rails or tracks.” Id. § 32.34(a). “Highway” is not defined

in the Penal Code. Hardy v. State, 281 S.W.3d 414, 421 n.14 (Tex. Crim. App. 2009).

                                            6
“In common usage, ‘highway’ is an area that has been modified so that it may be used

for vehicular travel.” Id. at 423. However, a parking lot is not a highway. Rouse v. State,

651 S.W.2d 736, 738 (Tex. Crim. App. [Panel Op.] 1982); Short v. State, No. 05-99-

01909-CR, 2000 WL 1738389, at *3 (Tex. App.—Dallas Nov. 27, 2000, no pet.) (not

designated for publication).

                               C. Analysis and Resolution

       Flores-Garnica does not challenge the sufficiency of the evidence that he drove

while intoxicated in a public place, see Tex. Penal Code Ann. § 49.04(a), and we hold

the evidence sufficient to support those DWI elements: the arresting police officer

testified that Flores-Garnica was driving; the forensic scientist who analyzed Flores-

Garnica’s blood testified that his blood-alcohol concentration was .135, well above the

legal intoxication limit of .08; and the police officer testified that the store parking lot

and the mobile home park were both public places, see id. § 1.07(a)(40); York v. State,

342 S.W.3d 528, 537 & n.29 (Tex. Crim. App. 2011). As Flores-Garnica concedes, the

only contested element at trial was the only element he now challenges on appeal:

whether the State sufficiently proved that the ATV was a motor vehicle under the

DWI statute.

       Flores-Garnica contends that he was operating an ATV on a private road and

that no rational juror could find that the ATV was on a highway or that it was legally

authorized to be on a highway; thus, no rational juror could find that he was operating

a motor vehicle. The State responds that a rational jury could find that the ATV was a

                                             7
motor vehicle under the plain meaning of the “is or may be” language in the statutory

definition of “motor vehicle” and that the ATV was capable of being driven on a

highway. That the law must permit the ATV to be driven on a highway, the State

contends, should not be a requirement of the motor-vehicle definition. Alternatively,

the State argues that the evidence is sufficient to support the finding that the ATV is a

motor vehicle because the evidence shows that Flores-Garnica drove on a public

street, which satisfies the highway element, and because Flores-Garnica conceded in

his brief that if he operated the ATV on a highway, then the ATV would be a motor

vehicle.

       Without citing any authority, Flores-Garnica strictly defines “may” in the

motor-vehicle definition to mean “is lawfully authorized to” as opposed to “is

physically capable of.” Absent exceptions not applicable here, drivers cannot now and

could not at the time of Flores-Garnica’s arrest legally drive ATVs on Texas highways.

Tex. Transp. Code Ann. § 663.037. Thus, Flores-Garnica contends that the ATV he

drove could have been a motor vehicle only if he actually drove it on a highway at the

time of the offense, and he argues that he did not because he was in a private parking

lot and on a private road. We reject Flores-Garnica’s narrow construction of the

statute.

       Even if we were to accept that the roads Flores-Garnica drove on between the

store’s parking lot and the location of his arrest in the mobile home park were not



                                           8
highways,3 the State still sufficiently proved that the ATV was a motor vehicle for

purposes of the DWI statute. In addition to defining may as “have permission to,”

which is closest to Flores-Garnica’s proposed definition, the Merriam Webster Dictionary

first   notes   that     may   is   “used   to   indicate   possibility   or   probability.”

https://www.merriam-webster.com/dictionary/may (last visited May 10, 2021). The

dictionary later notes that may’s archaic meaning is “have the ability to.” Id. According

to the dictionary, when used as an auxiliary, may “express[es] purpose or expectation”

or “a wish or desire.” Id. Finally, in law may sometimes means “shall” or “must.” Id.;

see Tex. Gov’t Code Ann. § 311.016(5) (“‘May not’ imposes a prohibition and is

synonymous with ‘shall not.’”); Garner v. State, 523 S.W.3d 266, 277 (Tex. App.—

Dallas 2017, no pet.).

        The jury was free to read may to indicate possibility. See Vernon, 841 S.W.2d at

409. The evidence, including the videos, demonstrates that the ATV could transport a

person and property on a highway and that it was not exclusively used on stationary

rails or tracks. Specifically, the evidence shows that Flores-Garnica drove the ATV to

the store for beer and then drove it to the mobile home park on roads. We therefore

hold the evidence sufficient to support the jury’s finding that the ATV was a motor

vehicle. See Carter v. State, No. 05-02-00504-CR, 2003 WL 1544216, at *2 (Tex. App.—


       State’s Exhibit One, the dash cam video, shows that the mobile home park’s
        3

roads on which Flores-Garnica drove had “been modified . . . for vehicular travel,”
meeting Hardy’s “common usage” definition of highway. Hardy, 281 S.W.3d at 423.


                                             9
Dallas Mar. 26, 2003, no pet.) (not designated for publication) (holding bulldozer was

a motor vehicle because it could carry a person or property on a highway and was not

exclusively used on stationary rails and tracks).

       As the State points out, to hold otherwise would allow intoxicated persons to

drive vehicles that are not “street legal” in public places that are not highways with

impunity, rendering the “public place” element of the DWI statute meaningless. It

would also thwart the policy of DWI laws, which “is to prevent the carnage caused by

drunk drivers—fatalities, serious injuries and property damage.” Hanna v. State,

426 S.W.3d 87, 96 (Tex. Crim. App. 2014) (cleaned up). Flores-Garnica’s fear that

under the State’s (and our) interpretation of the “motor vehicle” definition, an

intoxicated person driving a golf cart on an open deer lease would be guilty of DWI

ignores the “public place” element of the DWI statute. See Tex. Penal Code Ann.

§ 49.04(a). Only if the deer lease were found to be a public place and the other

statutory elements were satisfied would the intoxicated driver be committing DWI. See
id.

       Having held the evidence sufficient to support Flores-Garnica’s conviction, we

overrule his first issue.

                    III. Denial of Rule 201(f) Limiting Instruction

       In his second issue, Flores-Garnica complains about the trial court’s denial of a

jury instruction under Rule 201(f) of the Texas Rules of Evidence. He contends that

the trial court erred by not instructing the jury that it could choose whether to accept

                                            10
the judicially noticed Transportation Code statutes as conclusive. See Tex. R. Evid.

201(f).

                                  A. Standard of Review

          We must review “all alleged jury-charge error . . . regardless of preservation in

the trial court.” Kirsch v. State, 357 S.W.3d 645, 649 (Tex. Crim. App. 2012). In

reviewing a jury charge, we first determine whether error occurred; if not, our analysis

ends. Id.

                                    B. Substantive Law

          Generally, Rule 201 of the Texas Rules of Evidence governs judicial notice of

adjudicative facts, not legislative facts. Tex. R. Evid. 201(a); Kubosh v. State, 241 S.W.3d
60, 64 (Tex. Crim. App. 2007); see Watts v. State, 99 S.W.3d 604, 612 n.28 (Tex. Crim.

App. 2003). “[L]egislative facts . . . have relevance to overall legal reasoning and the

lawmaking process, are not usually proven by evidence[,] and are not governed by

Rule 201.” Kubosh, 241 S.W.3d at 64. They help the court determine the law’s content

and “‘to exercise its judgment or discretion in determining what course of action to

take.’” In re Graves, 217 S.W.3d 744, 750 (Tex. App.—Waco 2007, orig. proceeding)

(quoting Steven Goode et al., Guide to the Texas Rules of Evidence § 201.1 (3d ed. 2002)).

Legislative facts are typically general facts that do not impact the parties in the case.
Id. (relying on Goode, § 201.1). In most cases, “‘the legislative element is either absent

or unimportant or interstitial, because in most cases the applicable law and policy have

been previously established.’” Id. (quoting Goode, § 201.1).

                                             11
       The Court of Criminal Appeals has defined adjudicative facts as

       facts that are specific to the particular case and are typically required to
       be established by evidence. . . . To be judicially noticed, adjudicative facts
       must be relevant to the ultimate matter in dispute, but not be the subject
       of any controversy themselves. Judicially noticed facts cannot be subject
       to reasonable dispute.

Kubosh, 241 S.W.3d at 64; see also Watts, 99 S.W.3d at 610; Arriaga v. State, No. 03-14-

00549-CR, 2016 WL 806709, at *1 (Tex. App.—Austin Feb. 26, 2016, pet. ref’d)

(mem. op., not designated for publication); see also Tex. R. Evid. 201(b).

       Under Rule 201(f), when a court takes judicial notice of an adjudicative fact

“[i]n a criminal case, the court must instruct the jury that it may or may not accept the

noticed fact as conclusive.” Tex. R. Evid. 201(f); Arriaga, 2016 WL 806709, at *1.

                              C. Analysis and Resolution

       Flores-Garnica contends that Rule 201(f) applied to the judicially noticed

statutes (even those noticed at his behest) because the statutes were used as

adjudicative facts. 4 We disagree.

       The judicially noticed statutes in this case are legislative facts that do not meet

the essential characteristics of adjudicative facts. The statutes are not unique to this

case, and they do not need to be proved by evidence. They were general laws in this

state at the time of Flores-Garnica’s arrest. Although they may have had some

       4
         Flores-Garnica does not raise an issue challenging that the statutes were
judicially noticed, nor does he complain on appeal that the trial court abused its
discretion by admitting provisions of Section 663.037 in evidence or by excluding his
chosen statutory selections from evidence.


                                            12
tangential relevance in this case, given the defensive theory that “may” in the motor-

vehicle definition equated to legal permission and the State’s strategic choice to meet

that theory head-on instead of ignoring it, the Transportation Code statutes were not

necessary to the jury’s determination that Flores-Garnica drove a motor vehicle as

defined by the DWI statute in the Penal Code. Cf. Carter, 2003 WL 1544216, at

*2 (stating in DWI case, “[T]hat the bulldozer might be classified as a “vehicle” under

the transportation code[] does not establish it was not also a ‘motor vehicle.’”)

      Further, we disagree with Flores-Garnica’s contention that the trial court

“failed to provide any ‘depth perception’ or guidance to the jury that the Jury Charge

and it[]s legal definitions were supreme.” The jury charge provides as follows:

              In any jury trial there are, in effect, two judges. I am one of the
      judges; the other is the jury. It is my duty to preside over the trial and to
      decide what evidence is proper for your consideration. It is also my duty at
      the end of the trial to explain to you the rules of law that you must follow and apply
      in arriving at your verdict.

             First, I will give you some general instructions which apply in
      every case. Then I will give you some specific rules of law about this particular case,
      and finally I will explain to you the procedures you should follow in your
      deliberations.

             You, as jurors, are the judges of the facts. But in determining what
      actually happened, that is, in reaching your decision as to the facts, it is
      your sworn duty to follow all of the rules of law as I explain them to you.

             You have no right to disregard or give special attention to any one
      instruction, or to question the wisdom or correctness of any rule I may
      state to you. You must not substitute or follow your own notion or
      opinion as to what the law is or ought to be. It is your duty to apply the law
      as I explain it to you, regardless of the consequences. It is also your duty to base



                                                13
      your verdict solely upon the evidence that has been presented to you in
      court.

             ....

               Also, do not assume from anything I may have done or said during the trial
      that I have any opinion concerning any of the issues in this case. Except for the
      instructions to you on the law, you should disregard anything I may have said during
      the trial in arriving at your own findings as to the facts.

             ....

             Now, bearing in mind these instructions:

             ....

            A person commits an offense if the person is intoxicated while
      operating a motor vehicle in a public place.

               When words or terms are used in this Charge in a sense which varies from the
      meaning commonly understood, you will be given in this Charge a proper legal
      definition which you must accept in place of any other meaning or definition.

             ....

              “Motor vehicle” means a device in, on, or by which a person or property is or
      may be transported or drawn on a highway, except a device used exclusively on
      stationary rails or tracks.

             ....

              You are the exclusive judges of the facts proved, of the credibility
      of the witnesses and of the weight to be given to their testimony, but you
      are bound to receive the law from the Court, which is herein given, and be governed
      thereby. [Emphasis added.]

      The jury charge shows that the controlling law is that found in the jury charge.

While we agree with Flores-Garnica’s contention that the “trial [c]ourt, in essence,

gave it[]s decree to the jury that” the provisions of Section 663.037 recited in State’s

Exhibit 8 were true, nothing the trial court did connected that “true” law to this case.

                                               14
Based on our reading of the trial court’s recitation of the Transportation Code

statutes, its announcement that it was taking judicial notice, and the wording of the

jury charge, we reject Flores-Garnica’s implication that the trial court said or did

anything to apply those statutory provisions to this case or to suggest to the jury how

and to what extent, if at all, it should apply those provisions to this case.

       For all these reasons, we hold that the judicially noticed statutory provisions

were not transformed into adjudicative facts. The trial court’s mandatory duty to

instruct the jury that it need not treat judicially noticed adjudicative facts as conclusive

was therefore not triggered. Consequently, we hold that the trial court did not err by

refusing to include a Rule 201(f) limiting instruction in the jury charge. We overrule

Flores-Garnica’s second issue.

                                     IV. Conclusion

       Having overruled Flores-Garnica’s two issues, we affirm the trial court’s

judgment.




                                                        /s/ Mike Wallach
                                                        Mike Wallach
                                                        Justice

Publish

Delivered: May 13, 2021



                                            15